             Case 1:20-cr-00188-JSR Document 300 Filed 04/21/21 Page 1 of 3


                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                         Plaintiff,
                                                         Case No. 20-cr-188 (JSR)
                    v.

HAMID AKHAVAN and RUBEN WEIGAND,
                                                         ORAL ARGUMENT REQUESTED
                         Defendants




                          NOTICE OF DEFENDANT RUBEN WEIGAND’S
                          MOTION FOR A JUDGEMENT OF ACQUITTAL
                           OR, IN THE ALTERNATIVE, A NEW TRIAL


        PLEASE TAKE NOTICE that the undersigned counsel, on behalf of defendant Ruben Weigand,

upon the accompanying memorandum of law, dated April 21, 2021, will move this Court on a date and

time to be designated by the Court, before the Honorable Jed S. Rakoff, United States District Judge for

the Southern District of New York, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl

Street, New York, New York, for an Order granting defendant Weigand’s motion for a judgement of

acquittal or, in the alternative, a new trial.

        PLEASE TAKE FURTHER NOTICE that by prior order of the Court, the government’s

opposition is due by May 12, 2021, and Mr. Weigand’s reply is due by May 19, 2021. Oral argument is

scheduled for May 26, 2021 at 5 p.m.
         Case 1:20-cr-00188-JSR Document 300 Filed 04/21/21 Page 2 of 3




Dated: New York, New York           DECHERT LLP
       April 21, 2021
                                    By: /s/ Michael J. Gilbert

                                    Michael J. Gilbert
                                    Shriram Harid
                                    Steven Pellechi
                                    Amy Lesperance
                                    Three Bryant Park
                                    1095 Avenue of the Americas
                                    New York, New York 10036-6797
                                    Michael.gilbert@dechert.com
                                    Shriram.harid@dechert.com
                                    Steven.pellechi@dechert.com
                                    Amy.Lesperance@dechert.com

                                    Michael H. Artan
                                    Michael H. Artan, Lawyer, A Professional
                                    Corporation
                                    1 Wilshire Boulevard, Suite 2200
                                    Los Angeles, CA 90071
                                    Michaelartan@yahoo.com

                                    Attorneys for Defendant
                                    Ruben Weigand




                                       2
            Case 1:20-cr-00188-JSR Document 300 Filed 04/21/21 Page 3 of 3




                                    CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that on the 21st day of April 2021, I electronically filed this

Notice of Motion, along with the accompanying Memorandum of Law in Support of Defendant Ruben

Weigand’s motions for a judgement of acquittal or, in the alternative, a new trial, using the CM/ECF

system, which automatically sends notice and a copy of the filing to all counsel of record.



                                              /s/ Michael J. Gilbert
                                              Michael J. Gilbert

                                              Attorney for Defendant Ruben Weigand
